DAUKSCH, Judge.
This is a personal injury case wherein the Appellant alleged she slipped and fell as a result of the negligence of the Appellee. Upon a review of this matter we find the trial court erred in granting a Summary Judgment for the Appellee because genuine issues of fact remain to be resolved by a trier of the facts. Cook v. Martin, 330 So.2d 498 (Fla. 4th DCA 1976); Topercer v. Knox, 330 So.2d 520 (Fla. 4th DCA 1976); Clark v. Van De Walle, 332 So.2d 360 (Fla. 2d DCA 1976).
REVERSED and REMANDED.
MAGER, C. J., and WEAVER, SIDNEY M., Associate Judge, concur.